Mr. Justice Heydeneeldt
delivered the opinion of the Court.
The statement in this case is not certified by the Judge, nor agreed upon by the parties. It is, therefore, no part of the record, and thus are excluded from our consideration the second and third points made by the appellant which depend upon it.
Upon the first point there is no error, because it must be supposed that the motion for a new trial before the Justice was abandoned, which the defendant had the right to do.
The fourth point made is, that the Judge who tried the cause did not file his finding of the facts until after the judgment was entered. It seems that judgment was entered on the 11th; on * the same day the Judge [216] wrote his findings of fact and conclusions of law; but did not file the paper containing them until the next day.
It is now urged, upon the authority of Russel v. Armador, 2 Cal. 305, that this was error. But the case cited does not sustain the appellant. It only decides, that without the decision in writing of the Judge, the judgment cannot stand. It must be the basis of the judgment, like the special verdict of a jury, but that is its legal effect and operation. It is not necessary for this legal effect, that it should precede the judgment in point of time. The verdict of a jury must precede the judgment, from the nature and character of that institution, as a part of the judicial machinery of the Court; but where the jury is not resorted to, and their province is entrusted to the same head which declares the law and announces its decree, ■ I see no reason for establishing an unbending regulation as to the order of time in which the particular acts necessary for a valid judgment should take *217place. Such a rule would work great inconvenience, engender constant delays, and might, in many cases, result in a denial of justice. We, thefore, decide, that as to the time required for the written decision to be filed, or the relative order in which it should be done, the Act is only directory.
Judgment affirmed.